BLANCHARD, J.
The opinion of the justice before whom this action was tried contains .an admirable discussion of the facts of the case and of the principles of law applicable thereto. His conclusions' that the defendants Retman were bona fide purchasers for value from defendants Ozab and Muller, and had no notice that the sale to Ozab and Muller by the plaintiffs was a conditional sale, are correct. The judgment appealed from should be affirmed, with costs. Judgment affirmed, with costs. All concur.